BRYAN SCHRODER
United States Attorney

STEPHAN A. COLLINS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Stephan.Collins@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,               )   No. 3:20-cr-00097-SLG-DMS
                                          )
                          Plaintiff,      )   COUNT 1:
                                          )   FELON IN POSSESSION OF A
         vs.                              )   FIREARM
                                          )   ...Vio. of 18 U.S.C. §§ 922(g)(1) and
                                          )   924(a)(2)
  SHAWN LOUIS ROCKWELL,                   )
                                          )
                          Defendant.      )
                                          )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about February 1, 2018, in the District of Alaska, the defendant, SHAWN

LOUIS ROCKWELL, knowing he had been convicted of a crime punishable by




       Case 3:20-cr-00097-SLG-DMS Document 2 Filed 10/23/20 Page 1 of 2
imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, a firearm and ammunition, to wit:

      1. One Springfield XD40 cal. and associated ammunition.

                                       Conviction

 Conviction Date             Offense                      Court               Case No.
                           Assault 3rd               State of Alaska,         3AN-07-
December 7, 2008
                     A.S. 11.41.220(a)(1)(b)         Superior Court           12556CR

      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

      A TRUE BILL.

                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Stephan A. Collins
STEPHAN A. COLLINS
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:       October 22, 2020




                                       Page 2 of 2

      Case 3:20-cr-00097-SLG-DMS Document 2 Filed 10/23/20 Page 2 of 2
